Case 2:20-cv-01200-APG-VCF Document 30 Filed 09/02/20 Page 1 of 3
Case 2:20-cv-01200-APG-VCF Document 30 Filed 09/02/20 Page 2 of 3
                     Case 2:20-cv-01200-APG-VCF Document 30 Filed 09/02/20 Page 3 of 3



                 1
                                                         STIPULATION
                 2
                              NOW, THEREFORE, Plaintiff and Defendants hereby stipulate and agree that the
                 3
                     following defendants have up to and including September 24, 2020, to file a response to
                 4
                     Plaintiffs Complaint: (1) JE Dunn Construction Company, (2) Hartford Fire Insurance
                 5
                     Company, (3) Travelers Casualty and Surety Company of America, (4) Federal Insurance

                     Company, and (5) Pacific Indemnity Company.




                                    �r
                              IT IS SO STIPULATED.
                     DATED this � day of August, 2020.              DATED this 31st day of August, 2020.

                                    I
                     WILLIAMS STARBUCK                              LEWIS ROCA ROTHGERBER
                                                                    CHRISTIE LLP
0
0
\.l)
 (I)
.'!:::
  ::,                By:/s/Donald H. Williams /;,                   By:     /s/ Erik J. Fole
                     Donald H. Williams                                   Erik J. Foley
Vl

 >
1 �Bi                Nevada Bar No. 5548                                  Nevada Bar No. 14195
0.
 V,
 (I)     en
           '         Williams Starbuck                                    3993 Howard Hughes Pkwy, Suite 600
.i=
 01)
 ::, en
         \.l)
         .....       612 South Tenth Street                               Las Vegas, NV 89169
I
" >
         00
                     Las Vegas, NV 89101
... z                                                                     Attorneys.for Defendants JE Dunn
 �
 0
I g,o
          v,'
          "'         Attorneys for Plaintiff                              Construction Company, Hartford Fire
..., >
en v,
                                                                          Insurance Company, and Travelers
...,
en "'
     -'                                                                   Casualty and Surety Company


                                                             ORDER

                                                                 IT IS SO ORDERED.


                                                                 United States Magistrate Judge

                                                                        9-2-2020
                                                                 DATED __________




                                                                    3
                     111388762.1
